Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTINGFIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-3 of our report dated March 18, 2013 relating to the financial statements and financial statement schedule that appear in ParkerVision, Inc.'s Annual Report on Form 10-K for the year ended December 31, 2012. We also consent to the reference to us as experts under the heading “Experts” in such Registration Statement. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Jacksonville, Florida March 21, 2013
